DETAILED ACTION
Status of the Claims
This Office Action is in response to the Amendment filed 02 September 2021.
Claims 1 and 4 have been amended.
No claims have been canceled.
Claims 1-10 are pending and have been examined in this Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reasons for Allowance




Best U.S. References:  Wike, JR. et al., US Patent Application Publication 2003/0006098 A1 (“Wike”) in combination with Vance, US Patent 7,866,546 B1 teach a self-checkout system which is convertible from assisted checkout to self-checkout system.
The following is an Examiner’s Statement of Reasons for Allowance:  No prior art cited here or in any previous Office Action fully anticipates nor renders the claims obvious either alone or in combination.  Wilke in combination with Vance fails to teach a self-service checkout terminal which is comprised of two platforms each having a weight sensor.  The first platform is where items, which are to be purchased but have not yet been scanned, are placed.  The second platform is where items (removed from the first platform) and have been scanned are placed.  The self-service checkout terminal’s 

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863.  The examiner can normally be reached on Mon-Thurs, 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PAUL DANNEMAN/Primary Examiner, Art Unit 3687